                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SARAH L. BENOIT,                            :   CIVIL ACTION NO. 1:18-CV-2224
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
ANDREW M. SAUL,                             :
Commissioner of Social Security,            :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 25th day of March, 2020, upon consideration of the report

(Doc. 18) of Magistrate Judge Karoline Mehalchick, recommending that the court

deny the appeal of plaintiff Sarah L. Benoit from the decision of the administrative

law judge denying her application for disability insurance benefits, and the court

noting that Benoit has filed objections (Doc. 19) to the report, see FED. R. CIV. P.

72(b), and the Commissioner of Social Security has filed a response (Doc. 20) thereto,

and following de novo review of the contested portions of the report, see E.E.O.C.

v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)),

and affording “reasoned consideration” to the uncontested portions, see id. (quoting

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)), the court agreeing with

Judge Mehalchick that the administrative law judge’s decision “is supported by

substantial evidence,” 42 U.S.C. § 405(g), a standard of review that the Supreme

Court of the United States recently reiterated “is not high,” Biestek v. Berryhill,

587 U.S. ___, 139 S. Ct. 1148, 1154 (2019), and finding Judge Mehalchick’s analysis to

be thorough, well-reasoned, and fully supported by the record, and further finding
Benoit’s objections to be without merit and squarely and correctly addressed by the

report, it is hereby ORDERED that:

      1.    The report (Doc. 18) of Magistrate Judge Mehalchick is ADOPTED.

      2.    The decision of the Commissioner denying Benoit’s application for
            disability insurance benefits is AFFIRMED.

      3.    The Clerk of Court shall enter judgment in favor of the Commissioner
            and against Benoit as set forth in paragraph 2.

      4.    The Clerk of Court shall thereafter CLOSE this case.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
